DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to Applicant’s amendment filed 10/5/2021. As directed by amendment claim 19 is amended, claims 1-18 are canceled, claims 24-28 are added, and claim 22 was previously withdrawn. Furthermore, as newly added claim 28 depends upon the withdrawn claim 22, claim 28 is withdrawn at this time.
Applicant’s amendment to the Drawings have overcome each and every drawing objection previously set forth in the Non-Final Rejection mailed 9/9/2021 (hereinafter “Non-Final”). Therefore, each and every drawing objection previously set forth in the Non-Final is withdrawn.
The replacement drawing sheets submitted 10/5/2021 are accepted by the Examiner.
Applicant’s amendment to the Specification has overcome some of the specification objections previously set forth in the Non-Final. The Examiner has reiterated the specification objections that are still outstanding below.
Applicant’s amendment to the Claims has overcome each and every claim objection previously set forth in the Non-Final. Therefore, the each and every claim objection previously set forth in the Non-Final is withdrawn.
Response to Arguments
Applicant’s arguments, see pages 15-18, filed 10/5/2021, with respect to the rejection(s) of claim(s) 19-21 and under 35 U.S.C. 103 have been fully considered and are persuasive.  Barker et al. (US 2002/0045843; hereinafter “Barker”) in view of Poncy et al. (US 4,037,600).
Specification
The disclosure is objected to because of the following informalities: 
 Applicant’s amendment to [0081] has recited the paragraph as “]0081]”. The Examiner believes this to be a typographical error and suggests amending the paragraph number to recite “[0081]”.
[0103] recites “to 242”, “to 252”, and “to 224”. The Examiner believes the inclusion of the word “to” is extraneous, and suggests amending the passages to “242”, “252”, and “224” with the word “to” removed.
Appropriate correction is required.

Claim Objections
Claim 27 is objected to because of the following informalities:  
Claim 27, line 2 recites “wherein catheter”. The Examiner suggests the amendment of “wherein the catheter” to further clarify the claim language.
Claim 27, line 3 recites “is fully advanced with in the needle”. The Examiner suggests the amendment of “is fully advanced within the needle” to further clarify the claim language.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 19-21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. (US 2002/0045843; hereinafter “Barker”) in view of Poncy et al. (US 4,037,600).
With regards to claim 19, a first embodiment of Barker discloses (Figs. 1-3) a method for inserting a catheter (See [0050] “If desired, a catheter may be inserted into the patient through the needle and shield”) into a vein of a patient (See [0050] “the needle 65 and shield pierce the skin of a patient and the needle is advanced to the proper location within the patient” wherein a proper location can be determined by [0077] “the needle 365 is inserted into the patient’s vein or artery”) said method comprising:
advancing a distal port of the catheter (See [0050] “catheter” wherein the distal port is the distal end of the catheter) from the needle into the vein of the patient (See [0050]); 
retracting the needle (65) over the catheter and into the housing (See [0031] “A spring 60 disposed within the barrel biases the needle hub 40 and the attached needle 65 rearwardly toward a retracted position” and [0050] “the needle is retracted into the shield”. The Examiner is interpreting the shield/sheath 30 to be a part of the housing. Therefore, the needle is retracted into a part of the housing and [0050] teaches that the catheter is inserted “through the needle” or in other words that the catheter is within the bore/lumen of the needle. If the catheter is within the bore/lumen of the needle, then retraction of the needle would cause the needle to be retracted over the catheter.).

retracting the needle over the catheter and into the housing while the distal port of the catheter remains in the vein of the patient.
Nonetheless, Poncy (Figs. 1-6) teaches advancing a distal tip (34) of a needle (12) on a housing (10) into the vein (Col. 4, lines 11-28 “venipuncture”), wherein a catheter (14) is disposed within a lumen of the needle while the distal tip is being advanced (See Col. 4, line 56 – Col. 5, line 5 “the catheter 14 to extend through the opening 48 and along the slotted portion of the needle 12 in concentric relation…the catheter 14 will be retained concentrically within the slotted portion of the needle, such as during venipuncture”); and 
retracting the needle over the catheter and into the housing while the distal port of the catheter remains in the vein of the patient (See Abstract “complete withdrawal and disposal of the needle after venipuncture to leave only the pliable insertion catheter remaining in the patient’s vein. The needle may be either slotted to allow insertion of the catheter within the needle…and remaining after needle withdrawal”. The needle is retracted into the housing 10 as the needle is being removed over the catheter.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method for inserting a catheter into a vein of a patient of Barker with a teaching of Poncy such that the method includes the steps of advancing a distal tip of a needle on a housing into the vein, wherein a catheter is disposed within a lumen of the needle while the distal tip is being advanced and retracting the needle over the catheter and into the housing while the distal port of the catheter remains in the vein of the patient. One of 
The first embodiment of Barker does not teach the step of securing the housing to the patient while the needle remains in the housing.
Nonetheless, a second embodiment of Barker (Figs. 4-7) teaches the securing of the housing to the patient while the needle remains in the housing (See [0056] “A pair of wings 155 are attached to the housing 120…the wings 155 are folded flat against the skin of the patient and taped to the patient to retain the device on the patient during fluid transfusion”). 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the method of the first embodiment of Barker with a teaching taught in regards to the second embodiment of Barker such that the housing is secured to the patient while the needle remains in the housing. One of ordinary skill in the art would have been motivated to make this modification, in order to retain the device on the patient during fluid transfusion (See [0056] of Barker).
The first embodiment of Barker also does not teach the step of:

Nonetheless, the second embodiment of Barker, shown in Figs. 4-7, further teaches that a fluid source can be a fluid delivery tube (See [0052] “tubing 172, which in turn is connected with a dialysis machine or fluid reservoir”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the method of the first embodiment of Barker with a further teaching from the second embodiment of Barker such that the fluid source is substituted with a fluid delivery tube. One of ordinary skill in the art would have been motivated to make this modification, as Barker is silent with regards to what specifically a fluid source is. Therefore, one of ordinary skill in the art would have turned to the second embodiment of Barker for further guidance to determine what a fluid source may be such as the recited fluid delivery tube of the second embodiment of Barker. 
The method of the first embodiment of Barker modified in view of both Poncy and the second embodiment of Barker will be referred to as the modified method of Barker and Poncy.
With regards to claim 20, the modified method of Barker and Poncy teaches the claimed invention of claim 19, and the modified method of Barker and Poncy further teaches delivering fluid to the patient though the fluid delivery tube while the housing remains secured to 
With regards to claim 21, the modified method of Barker and Poncy teaches the claimed invention of claim 19, and the first embodiment of Barker further teaches retracting the needle (65) over the catheter (See [0050] “catheter”) comprises releasing a constrained spring (60) to axially translate the needle relative to the catheter (See [0032] “The spring 60 then propels the needle 65 rearwardly so that the sharpened tip of the needle is enclosed within the shield 30.”).
With regards to claim 24, the modified method of Barker and Poncy teaches the claimed invention of claim 19, however, the first embodiment of Barker is silent with regards to the step of locking the catheter to the housing after the catheter has been fully advanced.
Nonetheless, Poncy further teaches (Figs. 1-6) the step of locking the catheter (14) to the housing (10) after the catheter has been fully advanced (See Col. 5, lines 6-31 “retrograde or withdrawing longitudinal movement of the catheter on rearward withdrawal of the needle 12 in the embodiment of Figs. 1-6 will be prevented in substantial measure by the curved guiding passage 28…further provision is made for locking the catheter 14 against longitudinal movement relative to the body 10” wherein the further provision is the insertion catheter clamp 56. The locking occurs after the catheter has been fully advanced because this passage recites “on rearward withdrawal of the needle 12”, and according to the Abstract the rearward withdrawal of the needle occurs after venipuncture and the full advancement/insertion of the catheter such that the catheter remains within the patient’s vein.).
.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker and Poncy as applied to claim 19, and in further view of Millerd (US 2015/0073304).
With regards to claim 23, the modified method of Barker and Poncy teaches the claimed invention of claim 19, however the modified method of Barker and Poncy is silent with regards to the fluid delivery tube is attached to a luer on a proximal end of the catheter.
Nonetheless, Millerd teaches a fluid delivery tube that is attached to a luer on a proximal end of the catheter (See [0004] “and tubing are attached to the luer of the catheter”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the catheter of the modified method of Barker and Poncy with a teaching of Millerd such that the fluid delivery tube is attached to a luer on a proximal end of the catheter. One of ordinary skill in the art would have been motivated to make this modification, as Barker is silent with regards to the specifics of the catheter. Therefore, one of ordinary skill in the art would turn to Millerd to further teach the components of the catheter such as how the fluid delivery tube is attached to the proximal end of the catheter, which Millerd teaches may be accomplished via a luer connection (See [0004] of Millerd).
Claim 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker and Poncy as applied to claim 21, and in further view of Botich et al. (US 6,547,762; hereinafter “Botich”).
With regards to claim 25, the modified method of Barker and Poncy, teaches the claimed invention of claim 21, however, the first embodiment of Barker is silent with regards to the step of releasing the constrained spring to axially translate the needle relative to the catheter automatically after the catheter has been fully advanced. 
Nonetheless, Botich teaches (Figs. 8-10) the step of releasing the constrained spring (260) to axially translate the needle (240) relative to the catheter (270; wherein the guide wire 270 could be a catheter see Col. 2, lines 37-39 “such as an intravenous catheter or guidewire”) automatically after the catheter has been fully advanced (See Col. 9, lines 29-48 “Once the guide wire 270 is advanced…the spring propels the needle rearwardly into the housing 220…The spring the automatically propels the needle rearwardly into the retracted position”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the modified method of Barker and Poncy with a teaching of Botich such that the method includes the step of releasing the constrained spring to axially translate the needle relative to the catheter automatically after the catheter has been fully advanced. One of ordinary skill in the art would have been motivated to make this modification, as the automatic retraction of the sharpened tip of the needle prevents inadvertent needle sticks (See Col. 3, lines 59-67 of Botich).
The modified method of Barker and Poncy modified in view of a teaching of Botich will hereinafter be referred to as the modified method of Barker, Poncy, and Botich.
With regards to claim 26, the modified method of Barker, Poncy and Botich teaches the claimed invention of claim 25, however the first embodiment of Barker is silent with regards to the constrained spring comprises a constrained coil spring disposed coaxially over the needle held in place by a locking mechanism that is disengaged after the catheter has been fully advanced, allowing the constrained coil spring to axially expand to cause the needle to retract.
Nonetheless, Botich further teaches (Figs. 8-10) that the constrained spring (260) comprises a constrained coil spring (See Fig. 8 and compare with Fig. 10 to see the constrained coil spring in an constrained and unconstrained position) coaxially over the needle (240) held in place by a locking mechanism (230) that is disengaged after the catheter has been fully advanced (See Col. 8, lines 56-67 “The needle retainer 230 automatically pivots from the latched position to the unlatched position after the guide wire 270 is inserted into the patient” wherein the guide wire could be a catheter see Col. 2, lines 37-39 “such as an intravenous catheter or guidewire”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the modified method of Barker, Poncy, and Botich with a further teaching of Botich such that the constrained spring comprises a constrained coil spring disposed coaxially over the needle held in place by a locking mechanism that is disengaged after the catheter has been fully advanced, allowing the constrained coil spring to axially expand to cause the needle to retract. One of ordinary skill in the art would have been motivated to make this modification, as the automatic retraction of the sharpened tip of the needle prevents inadvertent needle sticks (See Col. 3, lines 59-67 of Botich).
With regards to claim 27, the modified method of Barker, Poncy, and Botich teaches the claimed invention of claim 26, the first embodiment of Barker is silent with regards to the 
Nonetheless, a further teaching (Figs. 8-10) of Botich teaches that the locking mechanism (230) comprises a releasable latch (235), wherein the catheter (270; wherein the guide wire 270 could be a catheter see Col. 2, lines 37-39 “such as an intravenous catheter or guidewire”) releases the releasable latch to allow the needle (240) to retract when the catheter is fully advanced within the needle lumen (See Col. 8, lines 56-67 “The needle retainer 230 automatically pivots from the latched position to the unlatched position after the guide wire 270 is inserted into the patient. The guide wire 270 prevents the needle retainer from pivoting into the unlatched position until the guide wire is inserted into the patient.” wherein the guide wire could be a catheter see Col. 2, lines 37-39 “such as an intravenous catheter or guidewire”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the modified method of Barker, Poncy, and Botich with a further teaching of Botich such that the locking mechanism comprises a releasable latch, wherein catheter releases the releasable latch to allow the needle to retract when the catheter is fully advanced with in the needle lumen. One of ordinary skill in the art would have been motivated to make this modification, as the automatic retraction of the sharpened tip of the needle prevents inadvertent needle sticks (See Col. 3, lines 59-67 of Botich).

	Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                 
/NILAY J SHAH/Primary Examiner, Art Unit 3783